                  Case 3:18-cr-05558-DMS Document 37 Filed 12/14/18 PageID.26 Page 1 of 1
                                      ~N~Q~T:-...J:F:.COlERLEP~LJJJBfillJlt
AO 442 (Rev. 11 /1 1) Arrest Warrant --                                   C~'/41tE:-\\NV~--#

                                          UNITED STATES DISTRICT C                                              ILED
                                                               for the
                                                                                                             DEC 1 4 2018
                                                     Southern District of California


                   United States of America
                              v.                                 )
                      JASMINE ROJAS,                             )       Case No.
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                             Def endant


                                                    ARREST WARRANT
                                                                                                                     .'   ~   c:
To:      Any authorized law enforcement officer                                                                               CJ)

                                                                                                                              3:
         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge                      withou~nn~ary
                                                                                                                     U>n
                                                                                                                          delay
(name ofperson to be arrested)      Jasmine Rojas                                                                   <.n       ::r:rTi
                                                                                                                    Jlt       •       rrt
                                                                                                                    :i::      cno
                                                                                                                          .       I

                                                                               S_uPerseding Information _. ;-J ~mplaint
                                                                                       /                             -~ CJ
                                                                                           OViolation Notice · 0 ()Joder of the Court


                                                                                         -----
                                                                                       etamine, and Fentanyl




City and state:        San Diego, CA                                      Hon . Clinton E. Averitte, U.S. Magistrate Judge
                                                                                              Printed name and title


                                                              Return

          This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date:
                                                                                           Arresting office r 's signature



                                                                                              Printed name and title
